department of the treasury internal_revenue_service washington d c q q government entities division sep uil tz ep ra'htsz legend taxpayer a taxpayer b plan x plan w plan z company t company u ira y amount amount amount date date dear this is in response to your letter dated t c and d of the internal_revenue_code code and supplemented by letters dated have been submitted in support of your ruling_request the following facts and representations in which you request rulings under sections and page he taxpayer a whose date of birth was date died on date at the age of __at the date of taxpayer a’s death at the was survived by his wife taxpayer b who was time of his death taxpayer a was a participant in plan x a profit-sharing_plan described in code sec_401 which contained a cash or deferred feature under internal_revenue_code at the time of his death taxpayer sec_401 company t is the administrator of plan x a's account balance in plan x was approximately amount additionally at his death taxpayer a had an account in plan w a plan of a former employer which had a date of death value of approximately amount company u is the administrator of plan w taxpayer a also had plan z a simplified_employee_pension sep-ira at the time of his death his interest in plan z was valued at approximately amount taxpayer b was the sole beneficiary of taxpayer a’s accounts under plan x and plan w and of his plan z in accordance with plan procedures after the death of taxpayer a both company t the administrator of plan x and company u the administrator of plan w set up a separate_account under the respective plan to hold amounts payable to taxpayer b as the beneficiary of taxpayer a said amounts remain in the accounts established under plans x and w taxpayer b proposes to set up an individual_retirement_account ira y in taxpayer a’s name of which she taxpayer b will be named as beneficiary taxpayer b intends to direct the administrators of plan x and of plan w to transfer the full amounts due her as sole beneficiary the entire accounts to ira y in transfer described in and meeting the requirements of section all a of the code similarly taxpayer b will transfer the assets from plan z to ira y of the above actions will occur during calendar_year once said transfers are completed taxpayer b intends to then begin receiving distributions from ira y prior to her attaining age ’a based on the above facts and representations you request the following letter rulings that the amounts directly transferred from plan x plan w to ira y during calendar_year may be excluded from taxpayer b's calendar_year income as rollover_contributions from qualified_retirement_plans to an ira pursuant to sec_402 and sec_401 of the code that the amounts transferred from plan z to ira y may be excluded from taxpayer b's calendar_year income pursuant to code sec_408 and that distributions from ira y to taxpayer b made prior to taxpayer b's attaining age will not be subject_to the percent additional income_tax imposed by sec_72 of the code because of sec_72 of the code with respect to your first ruling_request sec_402 of the code provides that except as otherwise provided in this section any amount actually distributed to any distributee by any employees' trust described in sec_401 which is exempt from tax under sec_501 shall be taxable to the distributee in the taxable_year of the distributee in which distributed under sec_72 relating to annuities rege sec_402 of the code provides generally that if any portion of an eligible_rollover_distribution from a qualified_trust is transferred into an eligible_retirement_plan the portion of the distribution so transferred shall not be includible in gross_income in the taxable_year in which paid sec_402 of the code defines eligible_rollover_distribution as any distribution to an employee of all or any portion of the balance_to_the_credit of an employee in a qualified_trust except the following distributions a any distribution which is one of a series of substantially_equal_periodic_payments not less frequently than annually made-- i for the life or life expectancy of the employee or the joint lives or joint life expectancies of the employee and the employee's designated_beneficiary or ii for a period of years or more b any distribution to the extent the distribution is required under sec_401 and c any distribution which is made upon the hardship of the employee sec_402 of the code defines an eligible_retirement_plan an ira described in sec_408 of the code is included in the definition sec_402 of the code provides generally that sec_402 shall not apply to any transfer of a distribution made after the 60th day following the day on which the distributee received the property distributed sec_402 of the code provides generally if a distribution attributable to an employee is paid to the spouse of the employee after the employee's death sec_402 of the code will apply to such distribution in the same manner as if the spouse were the employee sec_401 of the code provides that a_trust shall constitute a sec_401 qualified_trust only if the plan of which such trust is a part provides that if the distributee of any eligible rollover distribution-- i elects to have such distribution paid directly to an eligible_retirement_plan and ii specifies such eligible_retirement_plan to which such distribution is to be paid in such form and at such time as the plan_administrator may prescribe such distribution shall be in the form of a direct trustee-to-trustee transfer to the eligible_retirement_plan so specified the term eligible_rollover_distribution when used in sec_401 of the code has the page same meaning as when used in sec_402 of the code the term eligible_retirement_plan when used in sec_401 of the code includes iras defined in sec_408 and sec_408 of the code generally a direct trustee-to-trustee transfer described in sec_401 a of the code constitutes a direct_rollover of an eligible_rollover_distribution and is entitled to tax-deferred treatment pursuant to sec_402 of the code sec_1_401_a_31_-1 of the income_tax regulations question and answer provides in summary that for purposes of the code sec_401 requirements a direct_rollover described in code sec_401 is a distribution and rollover of the eligible_rollover_distribution and not a transfer of assets and liabilities in general a surviving_spouse of an employee plan participant who is the sole beneficiary of the participant’s interest in a plan qualified under code sec_401 may roll over the deceased’s plan interest into an ira described in code sec_408 said recipient ira may be set up and maintained in the name of the surviving_spouse but an election to so set up and maintain is not mandatory in this case taxpayer b was the sole beneficiary of taxpayer a’s interests under plans x and w her interests in said plans have been set_aside as separate beneficiary interests being maintained for her benefit under the plans taxpayer b proposes to receive or be treated as having received distributions of the full amounts due her from plan x and plan w she will then roll over by means of direct rollovers within the meaning of sec_401 of the code the plan x and plan w distributions into ira y she does not intend to make an election to treat ira y as her own as a result ira y will be set up and maintained in the name of taxpayer a to benefit taxpayer b as noted above taxpayer a’s rolling over the distributions from her deceased's husband's qualified_retirement_plans into an ira in and of itself need not constitute an election to treat the ira as her own however taxpayer b’s intended actions with respect to her beneficial interests in plan x and w do satisfy the requirements of code sec_402 and sec_401 of the code therefore with respect to your first ruling_request we conclude as follows that the distributions from plan x and plan w to ira y may be excluded from taxpayer b's income as rollover_contributions from qualified_retirement_plans to an ira pursuant to sec_402 and sec_401 of the code with respect to your second ruling_request sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distribute as the case may be in the manner provided under sec_72 of the code page sec_408 of the code defines and provides the rules applicable to ira_rollovers sec_408 of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if i ii the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the day after the day on which the individual receives the payment or distribution or the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the day after the date on which the payment or distribution is received except the maximum amount which must be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 sec_408 of the code provides that sec_408 does not apply to any amount described in sec_408 received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 from and ira which was not includible in gross_income because of the application of sec_408 sec_408 of the code provides that sec_408 does not apply to inherited individual_retirement_accounts or annuities however sec_408 provides that an individual_retirement_account will be treated as inherited if i the individual for whose benefit the account or annuity is maintained acquired such account by reason of the death of the individual and il such individual was not the surviving_spouse of such individual sec_408 of the code provides a similar 60-day rollover period for partial rollovers a surviving_spouse is the only individual who may elect to treat a beneficiary interest in an ira as the beneficiary's own account an election will be considered to have been made by a surviving_spouse if either of the following occurs any required amounts in the account including any amounts that have been rolled over or transferred in accordance with the requirements of sec_408 into an ira for the benefit of such surviving_spouse have not been distributed within the appropriate time period applicable to the decedent under sec_401 or any additional_amounts are contributed to the account or to the account or annuity to which the surviving_spouse has rolled such amounts over as described in above which are subject or deemed to be subject_to the distribution_requirements of sec_401 the result of such an election is that the surviving_spouse shail then be considered the individual for whose benefit the trust is maintained however a surviving_spouse who is the sole beneficiary of a deceased's interest in an ira including a sep-ira in lieu of the action described immediately above may elect to transfer her deceased husband's ira account into another ira set up and maintained in the name of page the deceased husband for her benefit said transfer will comply with the requirements of code sec_408 furthermore in such a case the surviving_spouse is not considered the individual for whose benefit the trust is maintained in this case taxpayer b will accomplish a transfer of the full amount due her from plan z into ira y after the transfer is accomplished ira y will continue to be maintained in the name of taxpayer a as taxpayer b will not affirmatively elect to treat ira y as her own ira we believe that such a transaction falls within the scope of code sec_408 thus with respect to your second ruling_request we conclude as follows that the amounts transferred from plan z to ira y may be excluded from taxpayer b's calendar_year income for federal tax purposes pursuant to code sec_408 with respect to your third ruling_request sec_72 of the code provides that if any taxpayer receives an amount from a qualified_retirement_plan as defined in sec_4974 the taxpayer's tax under this chapter for the taxable_year in which such amount is received shall be increased by an amount equal to percent of the portion of such amount which is includible in gross_income sec_4974 of the code defines qualified_retirement_plan to include individual_retirement_accounts described in sec_408 and individual retirement annuities described in sec_408 sec_72 of the code lists several types of distributions which are not subject_to the sec_72 tax sec_72 provides that distributions made to a beneficiary or estate of the employee on or after the death of the employee constitute one type of distribution on which the sec_72 tax will not be imposed in this case as noted above taxpayer b will receive distributions from plan x plan w and plan z and proposes in calendar_year to contribute either by means of direct rollovers described in code sec_401 or by means of a transaction described in code sec_408 said distributions to ira y prior to attaining age she then proposes to begin receiving distributions from said ira y as also noted above even after taxpayer b accomplishes her intended rollovers and transfer she will not become the owner of ira y but intends to remain the beneficiary thereof as such she will be treated as the beneficiary of ira y for purposes of sec_72 of the code thus with respect to your third ruling_request we conclude as follows that distributions from ira y to taxpayer b made prior to taxpayer b's attaining age will qualify for the sec_72 of the code exception to the percent additional income_tax imposed by sec_72 of the code since they will be treated as having been made to a beneficiary as that term is defined in sec_72 ii on or after the death of an employee page these letter rulings are based on the assumption that plan x and plan w are qualified under ‘ sec_401 of the code and the related trusts tax-exempt under sec_501 at all time s relevant thereto furthermore the rulings are based on the assumption that taxpayer a’s plan z and taxpayer b’s ira y will meet the applicable_requirements of sec_408 at all times relevant thereto the letter rulings are also based on the assumption that the direct rollovers of amounts from plan x and plan w to ira y will méet all of the rules applicable to direct rollovers found in sec_402 and sec_401 of the code please note that in accordance with the factual representations made herein the letter rulings also assume that any distributions that taxpayer b receives from ira y will be received as a beneficiary thereof our response to the third ruling_request is without effect if taxpayer a chooses to convert ira y into an ira set up and maintained in her name prior to attaining and then receives distributions from said converted ira prior to attaining age the author of this ruling is who may be reached at - sincerely yours ranecs v loan employee_plans technical group manager enclosures deleted copy of letter_ruling form_437
